1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8
                                                  ***
9
      HECTOR LEONARD JARDINE,                        Case No. 2:16-cv-02637-RFB-NJK
10
                       Petitioner,
11           v.                                                        ORDER
12
      BRIAN WILLIAMS, et al.,
13
                     Respondents.
14

15

16          This is a habeas corpus proceeding under 28 U.S.C. § 2254. Petitioner Jardine
17   has filed a motion for discovery asking this court to issue an order requiring (1) the Clark
18   County District Attorney’s Office to provide Jardine’s counsel with a complete copy of the
19   discovery it disclosed to trial counsel during the litigation of State v. Jardine, Clark County
20   Case No. C223240; (2) Attorney Conrad Claus to provide counsel with his complete file;
21   and (3) Robert Rose, who worked with Claus, to provide counsel with all files he has
22   related to Jardine. ECF No. 22. Respondents have filed a response indicating they do not
23   oppose Jardine’s discovery request.
24          IT IS THEREFORE ORDERED that petitioner’s motion for discovery (ECF No. 22)
25   is GRANTED. Petitioner is permitted to serve subpoenas commanding the production of
26   the specific material identified in his discovery motion.
27

28
1           IT IS FURTHER ORDERED that petitioner’s amended petition is due by February

2    4, 2019. In all other respects, the scheduling of this proceeding is governed by the court’s

3    order of January 8, 2018 (ECF No. 14).

4           DATED this 26th day of December, 2018.

5

6                                                     RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
